Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 9, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141806 & (59)(60)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PAULETTE KINGMARTIN,                                                                                      Brian K. Zahra,
           Plaintiff,                                                                                                  Justices

  v                                                                  SC: 141806
                                                                     COA: 289699
                                                                     Oakland CC: 08-089005-NO
  GENERAL MOTORS CORPORATION,
           Defendant/Third-Party Plaintiff-
           Appellee, Cross-Appellant,
  v
  SECURITAS SECURITY SERVICES,
             Third-Party Defendant-Appellant,
             Cross-Appellee.
  _________________________________________/

         On order of the Court, the motion to file a reply is GRANTED. The application
  for leave to appeal the June 24, 2010 judgment of the Court of Appeals and the
  application for leave to appeal as cross-appellant are considered, and they are DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 9, 2011                       _________________________________________
         0302                                                                   Clerk